Citation Nr: 1700570	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  12-19 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a depressive disorder.

3.  Entitlement to service connection for alcoholism.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 2 to July 2, 1980, and from June 6 to September 3, 1983; she also served in the Washington State Air National Guard from 1979 to 2005, including periods of active duty for training (ACDUTRA). This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in September 2014, and a transcript of the hearing is of record.  The Veteran's claims were remanded by the Board in March 2015. 

When the claim was last before the Board, there were several other issues on appeal.  By a rating decision dated in January 2016, the RO granted entitlement to service connection for lumbar spine degenerative disc disease, cervical spine degenerative disc disease, hypertension, seborrheic dermatitis, and radiculopathy of the left lower extremity.  Individual ratings were assigned for each with a combined rating of 40 percent and an effective date of March 15, 2010.  In June 2016, the Veteran submitted a written statement indicating disagreement with the 40 percent rating assigned for her disabilities, as well as the effective dates.  Generally, the filing of a notice of disagreement (NOD) places a matter into appellate status, requiring the Board to remand for issuance of a statement of the case (SOC). See 38 C.F.R. § 3.103(f), 19.9(c) (2016).  However, effective March 24, 2015, VA will only accept an expression of dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) as an NOD if it is submitted on a standardized form (VA Form 21-0958, NOTICE OF DISAGREEMENT) provided by VA for the purpose of appealing the decision, in cases where such a form is provided.  See 38 C.F.R. § 20.201(a) (2016).  In this case, the AOJ provided the Veteran the VA Form 21-0958 with the March 2016 notice of the January 2016 rating decision with explicit instructions for the Veteran to file this form in order to express any dissatisfaction with the decision rendered.  Thus, the June 2013 letter filed by the Veteran cannot constitute a valid NOD, and the matter of the proper ratings and effective dates for the disabilities is not presently in appellate status and the Board can take no further action on the matter. The Board informs the Veteran that if she is dissatisfied with the January 2016 rating decision, she must file an NOD on the standardized form provided by VA for the purpose of appealing the decision.

As noted in the Board's prior remand the matter of whether service connection is warranted for a left shoulder disability was raised at the record at the Veteran's September 2014 hearing, but has not been adjudicated by the AOJ.  This issue was referred to the AOJ previously, but remains unadjudicated.  It is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

These issues were previously remanded in March 2015 in order to obtain an examination and opinion regarding whether the Veteran has PTSD and/or a depressive disorder as a result of service and, if so, whether she has alcoholism secondary to PTSD and/or a depressive disorder.  

The VA examination was provided in November 2015.  The examiner diagnosed the Veteran with alcohol use disorder but found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  Initially, the Board observes the Veteran's claim was pending before the Board prior to August 4, 2014; therefore the criteria that must be used are those at DSM-IV, not DSM-V.  See 80  Fed. Reg. 53, 14308 (March 19, 2015).  On remand, the examiner should provide a supplemental opinion regarding how, if at all, the examiner's opinion would change based upon consideration under the DSM-IV criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Further, the examiner did not discuss the evidence showing various diagnoses of mental disorders present throughout the pendency of these claims.  The Veteran submitted a letter in April 2006 indicating she was being prescribed Lexapro for depression, mood swings, agitation, and anxiety.  A June 2006 private treatment record noted depression.  Further, a July 2007 private psychological report diagnosed chronic PTSD secondary to interpersonal work stressors.  In March 2010, the Veteran submitted a letter indicating the presence of mood swings, depression, anxiety, agitation, extreme anger, and alcoholism.  The Veteran submitted another statement in August 2010 indicating a worsening in her depression and an increase in her alcohol consumption.  In March 2012, the Veteran was diagnosed with depression.  VA treatment records also show that the Veteran was prescribed medication for depression throughout her treatment.  Treatment records from January 2013, October 2013, and November 2013 document diagnoses of major depressive disorder, anxiety, and alcohol dependence.  The Veteran was seen again for mental health treatment in April 2014 and July 2014 and a diagnosis of major depressive disorder was made at both visits.  

The requirement for service connection that a current disability be present is satisfied when a claimant has a disability at any time during the pendency of the claim even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  When an examiner finds that there is no current disability but there are prior diagnoses during the appeal period, the Board is required to obtain an opinion as to whether the prior diagnosis was made in error or the prior disability is in remission.  Romanowsky v. Shinseki, 26 Vet. App. 303 (2013).  The Board notes that the Veteran's claim has been pending since July 2005.  The November 2015 examiner did not address the various diagnoses noted above.  Therefore, the Board finds that the examination is inadequate.  A remand for a new VA examination and opinion regarding the nature and etiology of the Veteran's variously diagnosed disorder(s) is necessary.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

With regard to the Veteran's claim of entitlement to service connection for alcoholism, the Board notes that in a claim for service connection for disability due to alcohol abuse filed after October 31, 1990, the law prohibits an award of VA compensation for such disability, whether the claim is based on a theory of direct or secondary service connection.  38 U.S.C.A. §§ 105 (a), 1110 (West 2014); 38 C.F.R. §§ 3.1(m), (n), 3.301, 3.310(a) (2016); VAOPGCPREC 11-96 (Nov. 15, 1996); VAOPGCPREC 2-97 (Jan. 16, 1997); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A claimant may be granted service connection for purposes of obtaining VA benefits other than compensation if entitlement to secondary service connection for drug and alcohol abuse is demonstrated pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 2-98 (Feb. 10, 1998); VAOPGCPREC 7-99 (June 7, 1999); Barela v. West, 11 Vet. App. 280 (1998).  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), holds that Veterans can only recover for an alcohol or drug abuse disability secondary to a service-connected disability if they can adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  Thus, if it is determined that a psychiatric disorder diagnosed during the pendency of the Veteran's claim is related to service, an opinion regarding whether the Veteran's alcoholism is secondary to the service-connected acquired psychiatric disorder will be required.  

Finally, on remand, relevant ongoing medical evidence should be obtained and associated with the record before the Board.  38 C.F.R. § 3.159(c)(1) and (2) (2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file all outstanding VA and/or private treatment records documenting treatment for the issues on appeal.  If any requested records are not available, the claims file should be annotated to reflect such and the Veteran notified.

2.  After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature of any acquired psychiatric disorder present during the Veteran's longstanding claim.  Because the Veteran's claim was filed in 2005, the examiner must consider the DSM-IV in its analysis.  The examiner must consider the various diagnoses made in the clinical records throughout the pendency of these claims, many of which are summarized in the narrative portion of this Remand, above.  If the examiner determines that there is no current disability, the examiner should opine as to whether any of the prior diagnoses were made in error or are in remission.

The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed. Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

If the examiner finds the presence of any psychiatric disability during the pendency of these claims, then  examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the disorder was caused or aggravated beyond normal progression by service, to include her periods of ACDUTRA and INACDUTRA. If PTSD is diagnosed, the examiner should discuss the stressor supporting the diagnosis and discuss its relationship to service. 

If the Veteran is determined to have a psychiatric disorder due to service, the examiner will also provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or more) that her alcoholism is secondary to the diagnosed disability.  

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the service treatment records, VA and private treatment records documenting various psychiatric diagnoses, as well as the Veteran's lay statements regarding her symptoms. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. The examiner must provide a rationale for each opinion given.

3.  Following the completion of the foregoing, and any other development deemed necessary, the RO/AMC should readjudicate the Veteran's claims.  If the claims are denied, supply the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. ADAMSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



